Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 18 and 20-36 are pending in the instant application.


2.	The previous objection to the title has been withdrawn in view of the amendment to the title dated 06/30/2022.

3.	In view of the claim amendment and arguments dated 06/30/2022 all previous claim objections and/or rejections have been withdrawn. 


4.	Claims 18 and 20-36 are allowed.

5.	The prior art neither teaches nor suggests the claimed DNA encoding a mutant cytochrome protein originated from a wild-type cytochrome protein having three heme-binding domains, the mutant cytochrome protein lacking the first heme-binding domain and the second heme-binding domain as counted from the N- terminus, wherein the mutant cytochrome protein is capable of electron transfer at a low electric potential compared to the wild-type cytochrome protein having three heme-binding domains, and said mutant cytochrome protein consists of an amino acid sequence selected from the group consisting of:a) the amino acid sequence of amino acids 314 to 425 of SEQ ID NO:4, b) the amino acid sequence of amino acids 330 to 425 of SEQ ID NO:4, c) an amino acid sequence which is at least 80% identical to the amino acid sequence of amino acids 314 to 425 of SEQ ID NO:4 with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained, and d) an amino acid sequence which is at least 80% identical to the amino acid sequence of amino acids 330 to 425 of SEQ ID NO:4 with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652